 In the Matter of GILT EDGE TEXTILE MILLS, INC.andTExTILE WORKERSUNION OF AMERICA(C.I.0.)_CaseNo. 1-R-163/.Decided December24, 1.943Mr. Jacob Dimond,of New Bedford, Mass., for the Company.Mr. Antonio England,of New Bedford, Mass., for the T. W. U. A.Mr. Henry Wise,of Boston, Mass., for the Loom Fixers, SlasherTenders, and Knot Tiers.Hr. William E. G. Batty,of New Bedford, Mass., for the U. T. W. A.Mr. William C. Baisinger, Jr.,'ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,(C. I. 0.), herein called the T. W. U. A., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Gilt Edge Textile Mills, Inc., New Bedford, Massachusetts, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert E. Greene,Trial Examiner.Said hearing was held at New Bedford, Massa-chusetts, on November 9, 1943.The Company, the T. W. U. A., NewBedford Loom Fixers Union, Local No. 2, A. F. of L., herein called theLoom Fixers, New Bedford Slasher Tenders and Helpers Union, LocalNo. 345, A. F. of L., herein called the Slasher Tenders, New BedfordKnot Tiers and Helpers Union, Local No. 1649, A. F. of L., herein calledthe Knot Tiers,l and United Textile Workers of America, A. F. of L.herein called the U. T. W. A., appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing upon the issues, andto file briefs with the Board.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :'We shall hereinafter sometimes refer to the Loom Fixers, the Slasher Tenders, and theKnot Tiers collectively as the Locals54 N. L.R. B., No. 4.2] 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGilt Edge Textile Mills, Inc., is a Massachusetts corporation en-gaged at New Bedford, Massachusetts, in the business of weaving clothfrom rayon yarn on a commission basis.All of the raw yarn usedby the Company is owned by other companies who ship it to the Com-pany's mill from points outside the State of Massachusetts.Approxi-mately all of the finished products manufactured by the Companyare shipped to points outside the State of Massachusetts.The Com-pany receives over $200,000 in commissions annually.The Com-pany does not deny and we find, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.New Bedford Loom Fixers Union Local No. 2, is a labor organiza-tion affiliated with the United Textile Workers of America and theAmerican Federation of Labor, admitting to membership employeesof the Company.New Bedford Slasher Tenders and Helpers Union, Local No. 345,is a labor organization affiliated with the United Textile Workers ofAmerica and the American Federation of Labor, admitting to mem-bership employees of the Company.New Bedford Knot Tiers and Helpers Union, Local No. 1649, is alabor organization affiliated with the United TextileWorkers ofAmerica and the American Federation of Labor, admitting to mem-bership employees of the Company.United Textile Workers of America is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated September 20, 1943, the T. W. U. A. notified theCompany that it had been selected as bargaining representative bya majority of the employees within an alleged appropriate unit andrequested recognition as their exclusive bargaining representative.The Company refuses to accord such recognition unless and untilthe Board has made a determination with respect to the appropriateunit and certified a labor organization as the exclusive bargainingrepresentative of such employees. GILT EDGETEXTILE MILLS,-INC.23A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the T. W. U. A. and U. T. W. A.each represents a substantial number of employees within the unithereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe T. W. U. A. contends that a bargaining unit comprised of allemployees of the Company, excluding executives,' supervisory em-ployees and clerical employees, is appropriate.The U. T. W. A. andthe Locals dispute the appropriateness of a plant-wide unit, contend-ing that three separate craft units comprised of (1) slasher tendersand helpers, (2) loom fixers, and (3) knot tiers and helpers employedby the Company constitute the only appropriate bargaining units.At the 'hearing, the parties agreed and we find that the facts perti-nent to the issues involved in this proceeding are substantially thesame as appear in the record in theRamsay hullscase.3Accordingly,for reasons stated in our decision in that case, we conclude that thethree separate units requested by the Locals are inappropriate forthe purposes of collective bargaining and find that the plant-wide unitrequested by the T. W. U. A. is appropriate for such purposes.We find that all employees of the Company, excluding executives.clerical 'employes, and all other employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.2The Regional Director reportedthat the T. W U. A. submitted41 application-for-mem-bership cards which bear the apparently genuine signatures of persons whose names appearon the Company's pay rollof October1,1943, which contains the names of 79 personswithin the alleged appropriate unit.The Regional Director's report furtherstates thatthe U. T. W.A submitted the records of 16 persons who are dues paying members of theLocals and whose names appear on the aforesaid pay roll.3Matter of Ramsay Hills,Inc.,Case No.1-R-1633, 54 N L. R. B. 31. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing the U. T. W. A. requested that it be permitted toparticipate in the election in the event the Board denied the requests ofthe Locals and found an industrial unit to be appropriate. The historyof organization indicates that the U. T. W. A. has an interest in theproceeding by reason of the affiliation of the Locals.We shall there-fore direct that its name be placed on the ballot in the election herein-after directed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDiREcTm that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Gilt Edge TextileMills, Inc., New Bedford, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in this,matter as agent for the National Labor Relations Board, and subjecttoArticle,III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Textile WorkersUnion of America, (C. I. 0.), or by United Textile Workers ofAmerica, A. F. of L., for the purposes of collective bargaining, or byneither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.